Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald A. DiPaula, registration number 58,115 on 05/17/2022 and subsequent internet communication finalized on 05/19/2022.
The application has been amended as follows: 
Claim 1: 
1. 	An electronic device comprising:
a camera configured to capture an outside image of a vehicle; 
a memory storing one or more instructions; and
a processor configured to execute the one or more instructions stored in the memory,
wherein the processor executes the one or more instructions to:
determine, from the captured image, at least one object for estimating lane information, wherein the lane information comprises lines that divide a road on which the vehicle is driving along lanes,
determine a road area from the captured image,
acquire information about a number and determined different ratios of lanes of the road on which the vehicle is driving, based on information of the road at a location corresponding to position information of the vehicle,
estimate a lane width from the captured image, based on a distance between the determined at least one object and the vehicle, the determined road area, a vanishing point of the image, and the acquired information about the number of lanes, 
divide the road area by the acquired number of lanes by using the vanishing point of the image as a pivot and the estimated lane width to estimate the lane information of the road, and
output guide information for guiding driving of the vehicle based on the estimated lane information,
wherein the lane information further comprises a first lane width of a first lane on which the vehicle is traveling and a lane position of the vehicle in the first lane, 
wherein the guide information comprises a warning of a danger of lane departure, 
wherein the information about the number and determined different ratios of lanes of the road on which the vehicle is driving is acquired based on at least one of global positioning system (GPS) position information of the vehicle, a local navigation included in the vehicle, or information stored in advance in the electronic device, and 
wherein different respective widths of the lanes of the road are estimated based on the respective determined ratios of the lanes.

Claim 8:
8.	A method comprising:
acquiring an outside image of a vehicle;
determining, from the acquired image, at least one object for estimating lane information, wherein the lane information comprises lines that divide a road on which the vehicle is driving along lanes;
determining a road area from the acquired image;
acquiring information about a number and determined different ratios of lanes of the road on which the vehicle is driving, based on information of the road at a location corresponding to position information of the vehicle;
estimating a lane width from the acquired image, based on a distance between the determined at least one object and the vehicle, the determined road area, a vanishing point of the image, and the acquired information about the number of lanes; 
dividing the road area by the acquired number of lanes by using the vanishing point of the image as a pivot and the estimated lane width to estimate the lane information of the road; and
outputting guide information for guiding driving of the vehicle based on the estimated lane information,
wherein the lane information further comprises a first lane width of a first lane on which the vehicle is traveling and a lane position of the vehicle in the first lane, 
wherein the guide information comprises a warning of a danger of lane departure, and 
wherein the information about the number and determined different ratios of lanes of the road on which the vehicle is driving is acquired based on at least one of global positioning system (GPS) position information of the vehicle, a local navigation included in the vehicle, or information stored in advance, and
wherein different respective widths of the lanes of the road are estimated based on the respective determined ratios of the lanes.

Claim 18: (Canceled)

Any claim not listed above has been untouched by the Examiner’s amendment. Renumbering of claims is not included in this document as part of the Examiner’s amendment, although is still necessary. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, it was found that the limitations addressing determining a ratio of lanes from a global position system, local navigation, or information stored on the vehicle and using the ratios of lanes to determine different widths of lanes would have been non-obvious to one of ordinary skill in the art when viewed in the context of the remaining limitations of the claim. As such, this claim has been found to be allowable. 
Independent claim 8 recites substantially similar features and therefore is allowable for the same reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uliyar et al. (US 20180165822) teaches using a vanishing point and lane lines to determine the distance to an object on a road ahead of an own vehicle and controlling the own vehicle based on these determinations. 
Kamada (US 20170011270) teaches an image acquiring apparatus that can determine information about a road from an image where the image may be either acquired from a database or by a camera when no corresponding information is available in the database. 
Nagae et al. (US 20180111614) teaches lane departure prevention means including outputting a warning when a lane departure is predicted. 
Non-Patent Literature Fu, Clearing the Skies: A deep network architecture for single-image rain removal teaches a neural network architecture designed to improve the quality of images by removing rain streaks and rating the processed images based on their clarity. 
Zhang et al. (US 8750567) teaches determining a driving centerline and identifying road lines using a vanishing point
Okada et al. (US 20180165815) teaches a vehicle camera system that can use determine lane information using a series of successive frames of images taken by the camera. Width and other characteristic information may be determined based on these images.
Matsuno (US 20140156158) teaches a vehicle camera system that can recognize lane information and control the vehicle based on a determination of what is visible to a driver of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661         

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661